DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Newbower reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Objections
Claim 172 objected to because of the following informalities:  ‘limen’ should read ‘lumen’.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a sensing element configured to sense’ in claim 151.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 146, 148-150, 156, 159-160, 171-172, 174, and 176-177 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (US 2014/0236103) in view of Newbower (US Patent No. 4380237).
Regarding claim 146, Fischell teaches a system for treating a neural site in a body (Abstract; Paragraph 0002) comprising: 
a therapeutic substance (Paragraph 0034 and 0062; ablative substances) in a reservoir (Paragraph 0049; ‘a source of …fluid’); 
a catheter comprising a lumen coupled to at least one delivery tip and the reservoir (Paragraph 0049; PTAC having catheter body and injection lumen in communication with a needle; the needle and distal part of catheter being the delivery tip); 
a controller configured:

to deliver a bolus of the therapeutic substance through the lumen and the at least one delivery tip during use (Paragraphs 0072 and 0118-0120; for example a syringe);
Fischell is silent on wherein the at least one delivery tip comprises at least one of one or more electrodes and one or more sensors configured to monitor a margin of migration of the bolus of the therapeutic substance delivered through the lumen into the treatment site.
Fischell teaches delivering hypertonic fluids such as saline. Newbower teaches a catheter probe (Abstract) wherein the at least one delivery tip comprises at least one of one or more electrodes and one or more sensors configured to monitor a margin of migration of the bolus of the therapeutic substance delivered through the lumen into the treatment site (Column 1, Lines 16-33; the bolus of hypertonic saline solution).
It would have been obvious to one of ordinary skill in the art to have modified Fischell with Newbower because it provides useful measures of organ output (Column 1, Lines 16-33 of Newbower).
Regarding claim 147, Fischell teaches wherein the at least one delivery tip comprises a plurality of openings arranged along a length thereof, the plurality of openings coupled with the lumen (Paragraph 0050; ‘It is also anticipated that the distal needle could be a cutting needle or a coring needle and with a cutting needle the injection egress/distal opening ports could be small injection holes (pores) cut into the sides of the injector tubes or distal needle, proximal to the cutting needle tip’). 
Regarding claim 148, Fischell teaches wherein the plurality of openings are sized such that a substantially equal amount of the therapeutic substance is delivered through each of the plurality of openings during delivery (Paragraph 0050; ‘It is also anticipated that the distal needle could be a cutting needle or a coring needle and with a cutting needle the injection egress/distal 
Regarding claim 149, Fischell teaches further comprising an adjustable stop with an adjustable distance setting, the adjustable stop configured to prevent a tip of the at least one delivery needle from projecting more than the adjustable distance beyond the adjustable stop (Paragraphs 0036-0037 and 0206)
Regarding claim 150, Fischell teaches wherein the adjustable stop is configured to abut against a vessel wall during deployment such that the at least one delivery tip is oriented substantially in a direction perpendicular to the vessel wall during deployment (Paragraphs 0072, 0117, 0206, and 0307-0308)
Regarding claim 156, Fischell teaches further comprising a plurality of therapeutic substances, the system being configured to selectively deliver a particular type and bolus volume of at least one of the plurality of therapeutic substances based at least in part on a selected treatment (Paragraph 0062-0064)
Regarding claim 159, Fischell teaches wherein the catheter comprises a plurality of lumens coupled with the at least one delivery tip, the system being configured to selectively deliver a therapeutic substance from one or more of the lumens through the at least one delivery tip (Paragraph 0042-0047; multiple guide tubes each having their own lumen).
Regarding claim 160, Fischell teaches wherein the catheter comprises a manifold (125) to couple the plurality of lumens to the at least one delivery tip to substantially minimize a volume of the therapeutic substance located between the manifold and one or more openings of the at least one delivery tip (Paragraphs 0189 and 0200-0201).
Regarding claim 171, Fischell is silent on the one or more electrodes or one or more sensors. Newbower teaches wherein the at least one of the one or more electrodes and the one or more sensors are configured to monitor the margin of migration of the bolus of the therapeutic substance based at least in part on changes in at least one of impedance and local 
Regarding claim 172, Fischell is silent on the sensor zones. Newbower teaches wherein the lumen comprises a first sensing zone located along a length thereof for interfacing a wall of the lumen proximal to the treatment site and a second sensing zone located at a tip of the lumen for interfacing the lumen distally to the treatment site Column 3, Lines 29-45). It would have been obvious to one of ordinary skill in the art to have modified Fischell with Newbower because it provides useful measures of organ output (Column 1, Lines 16-33 of Newbower).
Regarding claim 174, Fischell teaches wherein the treatment site comprises a thin walled section proximate an adjacent site in the body, and wherein the controller is further configured: to advance the at least one delivery tip into the thin walled section without penetrating the adjacent site; and to deliver the bolus of the therapeutic substance into the thin walled section (Paragraphs 0035-0036; an adjacent site of the body can be any random area; proximate doesn’t not imply any specific distance and can be any site in the body since all areas of the body are part of the same body they can be considered proximate each other).
Regarding claim 176, Fischell teaches wherein the at least one delivery tip comprises a needle (Paragraph 0049; injection lumen in communication with a needle).
Regarding claim 177, Fischell teaches wherein the at least one delivery tip at least one of comprises one or more radiopaque markers and comprises one or more radiopaque materials (Paragraph 0059).
Claims 151, 158, and 178 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (US 2014/0236103) in view of Newbower (US Patent No. 4380237) as applied to claim 146 above and in further view of Fischell et al. (US 2015/0119674; herein after referred to as FichellII).
claim 151, Fischell is silent on the sensing element. FischellII teaches further comprising a sensing element configured to sense neural traffic in a vicinity of the neural site during deployment, the sensing element being integrated into the at least one delivery tip (Paragraphs 0022-0024). It would have been obvious to one of ordinary skill in the art to have modified Fischell with FischellII because it would enhance the effectiveness of the device (Paragraph 0018 of FischellII).
Regarding claim 158, Fischell is silent on sensing of neural traffic. FischellII and Newbower teach wherein at least one of a type, a sequence and a bolus size of one or more boluses of the therapeutic substance is determined based at least in part on neural traffic sensed utilizing the at least one of the one or more electrodes and the one or more sensors (Paragraphs 0068-0083, in particular 0079-0080 of FischellII and Column 1, Lines 16-33 of Newbower). It would have been obvious to one of ordinary skill in the art to have modified Fischell with FischellII because it would enhance the effectiveness of the device (Paragraph 0018 of FischellII). It would have been obvious to one of ordinary skill in the art to have modified Fischell with Newbower because it provides useful measures of organ output (Column 1, Lines 16-33 of Newbower).
Regarding claim 178, Fischell is silent on the insulating layer. FischellII teaches wherein the at least one delivery tip comprises an insulating layer along at least a portion of a length of the at least one delivery tip (Paragraph 0214; ‘insulate the inside of the distal portion of the PNASC’). It would have been obvious to one of ordinary skill in the art to have modified Fischell with FischellII to prevent electrical shorting of the elements (Paragraph 0214 of FischellII).
Claims 152-153 and 157 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (US 2014/0236103) in view of Newbower (US Patent No. 4380237) as applied to claim 146 above and in further view of Li et al. (US 2014/0088554).
Regarding claim 152, Fischell is silent on adjusting the bolus volume. Li teaches wherein the controller is configured to adjust an injected bolus volume dependent upon pressure 
Regarding claim 153, Fischell is silent on adjusting the bolus volume. Li teaches wherein the controller is configured to compensate for at least one of volume of the lumen and pressure dependent compression of the bolus during injection to deliver an intended bolus volume to the neural site (Paragraph 0009). It would have been obvious to one of ordinary skill in the art to have modified Fischell with Li to provide more accuracy in fluid injection (Paragraph 0009 of Li).
Regarding claim 157, Fischell and Li teach further comprising a bolus staging loader, the bolus staging loader configured to stage a sequence of therapuetic substance and bolus size combinations into the lumen prior to delivery of the therapeutic substance to the treatment site (Paragraph 0073 of Fischell and Paragraph 0009 of Li; Fischell teaches the idea of a loader but no specific structures, Li teaches structural elements capable of providing the functionality). It would have been obvious to one of ordinary skill in the art to have modified Fischell with Li to provide more accuracy in fluid injection (Paragraph 0009 of Li).
Claims 154-155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (US 2014/0236103) in view of Newbower (US Patent No. 4380237) as applied to claim 146 above and in further view of Laine et al. (US Patent No. 5261889).
Regarding claim 154, Fischell is silent on the tapered lumen. Laine teaches wherein the lumen is tapered proximate the at least one delivery tip (Column 1, Line 62-Column 2, Line 6) to reduce pressure loss during injection of the therapeutic substance into the neural site (Examiner notes this limitation is not given patentable weight as it is directed to intended use). It would have been obvious to one of ordinary skill in the art to have modified Fischell with Laine because it enhances entry of the device and enhances the field of view for the physician (Column 1, Line 62-Column 2, Line 6 of Laine).
claim 155, Fischell is silent on the multi diameter lumen. Laine teaches wherein the lumen has a first diameter in a region of the catheter closest to the catheter and a second diameter in a region proximate the at least one delivery tip, the first diameter being larger than the second diameter (Column 1, Line 62-Column 2, Line 6; tapered section thus providing two diameter sizes). It would have been obvious to one of ordinary skill in the art to have modified Fischell with Laine because it enhances entry of the device and enhances the field of view for the physician (Column 1, Line 62-Column 2, Line 6 of Laine).
Allowable Subject Matter
Claims 173, 175, and 179-180 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791